Citation Nr: 0417869	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there is clear and unmistakable error in a July 
1959 regional office rating decision denying service 
connection for epilepsy or a seizure disorder.  

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  

This appeal arises, in part, from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which granted an 
increased rating for anxiety, from 10 to 30 percent.  The 
veteran appeals for a higher rating.  The other issue in 
appellate status is from a December 2002 rating decision, 
which found that there was no clear and unmistakable error in 
a July 1959 RO decision denying service connection for 
epilepsy or a seizure disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking a higher rating than 30 percent for 
his service-connected anxiety disorder.  In August 2002 the 
veteran informed the RO he was treated at the Long Beach VA 
Medical Center and at the VA outpatient treatment center in 
Gardena California.  The records from the VA outpatient 
treatment center in Gardena, California are not currently in 
the claims folder.  A December 2002 activity sheet noted a 
request should be made for the records from Gardena and for 
additional records from West LA.  There is no indication the 
records were requested and no additional records were 
received and associated with the claims folder.  The 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist of that 
records or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2)(2003).  The veteran's 
claim for a rating in excess of 30 percent for an anxiety 
disorder must be remanded to obtain these VA treatment 
records.  

The veteran has also raised a claim for clear and 
unmistakable error in an unspecified rating decision denying 
service connection for a seizure disorder.  The claims folder 
contains unappealed July 1959, June 1999, and December 1999 
rating decisions denying service connection for a seizure 
disorder.  The veteran did not specify which rating 
decision/s he claims contained clear and unmistakable error 
(CUE); the RO's December 2002 rating decision appears to be 
limiting the claim to the July 1959 rating decision.  In 
addition, the veteran has submitted additional evidence 
related to the issue of service connection for a seizure 
disorder, to include an opinion from a physician, which was 
not previously in the claims folder.  In addition to the CUE 
claim, it is apparent that the veteran is attempting to 
reopen his claim for service connection for a seizure 
disorder with the submission of new and material evidence.  
In light of the foregoing, the RO should contact the veteran 
through his representative and clarify whether he is claiming 
CUE in the June or December 1999 RO decision denying service 
connection for a seizure disorder and whether he seeks to 
reopen that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
through his representative, to ask him to 
specify the rating decision or decisions 
denying service connection for epilepsy 
or a seizure disorder that he contends 
contain clear and unmistakable error.  In 
addition, the RO should ask the veteran 
if he is applying to reopen his claim for 
service connection for a seizure 
disorder.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims of entitlement to the 
assignment of an increased rating for 
anxiety and clear and unmistakable error 
in a rating decision denying service 
connection for a seizure disorder of the 
impact of the notification requirements 
on the claims.  

3.  The RO should again ask the veteran 
to list the names and addresses of all 
medical care providers who have evaluated 
or treated him for an anxiety disorder, 
specifically since January 2003.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.  This 
should include requesting the veteran's 
records from the West Los Angeles VA 
Medical Center, the Long Beach VA Medical 
Center and from the Gardena VA Community 
Outpatient Clinic.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




